     Case 2:20-cv-05739-GW-AGR Document 10 Filed 08/31/20 Page 1 of 1 Page ID #:42




 1
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 2

 3    TERRY FABRICANT and SIDNEY ) Case No. CV 20-5739-GW-AGRx
      NAIMAN, individually and on behalf )
 4
      of all others similarly situated,  ) ORDER
 5                                       )
 6
      Plaintiff,                         )
                                         )
 7           vs.                         )
 8                                       )
      RESPONSE MARKETING GROUP )
 9
      LLC, D/B/A SNAP FLIP; SCOTT        )
10    YANCEY; and DOES 1-10, AND         )
      EACH OF THEM,                      )
11
                                         )
12    Defendants.                        )
13

14          IT IS HEREBY ORDERED that pursuant to the Notice of Plaintiff this
15    matter is dismissed without prejudice, pursuant to Federal Rule of Civil
16    Procedure 41(a)(1)(A)(i).
17                                         Dated this 31st day of August, 2020.
18

19
                                       _______________________________
20
                                          HON. GEORGE H. WU,
21                                        U.S. DISTRICT JUDGE
22

23

24

25

26

27

28




                                        Order to Dismiss - 1
